Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The present invention pertains an apparatus and a method thereof.  The prior arts, however, do not teach that the apparatus nor a method thereof comprising the combination features of receiving, at a flip bit error component, an indication of whether a flip bit should be corrected, processing the flip bit at the flip bit error correction component based at least in part on receiving the indication of whether the flip bit should be corrected, the processing comprising correcting the flip bit at the flip bit error correction component or passing the flip bit through the flip bit error correction component, and transmitting the processed flip bit directly to a flip decision component over an output line based at least in part on processing the flip bit.  Hence, the prior arts of record do not anticipate nor render obvious the claimed inventions.  Thus, claims 1-20 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111